            Case 2:19-cv-01059-RAJ-JRC Document 67 Filed 05/15/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                              CASE NO. 2:19-cv-01059-RAJ-JRC
11                              Plaintiffs,
                                                              ORDER GRANTING MOTION
12              v.                                            FOR IN CAMERA REVIEW OF
                                                              CLASSIFIED DOCUMENT
13      UNITED STATES DEPARTMENT OF
        THE NAVY, et al.,
14
                                Defendants.
15

16          This matter has been referred to the undersigned by the District Court as authorized by 28

17   U.S.C. §§ 636(b)(1)(A), (B) (Dkt. 19) and is before the Court on defendants’ “motion for leave

18   to submit documents ex parte, in camera.” Dkt. 53, at 1. Plaintiffs oppose the motion. Dkt. 54.

19          Having reviewed the parties’ submissions related to the pending motion for a preliminary

20   injunction (Dkt. 29), the Court finds that review of the classified document that is the subject of

21   defendants’ motion is appropriate before issuing a recommendation on the motion for a

22   preliminary injunction. The classified document is relevant and material to this matter as it

23

24

     ORDER GRANTING MOTION FOR IN CAMERA
     REVIEW OF CLASSIFIED DOCUMENT - 1
            Case 2:19-cv-01059-RAJ-JRC Document 67 Filed 05/15/20 Page 2 of 2



 1   pertains to national security interests that must be weighed in determining whether to grant the

 2   preliminary injunction motion. See 28 C.F.R. § 17.17(c)(1).

 3          The Court ORDERS that the classified declaration of Vice Admiral DeWolfe H. Miller

 4   III shall be filed under seal and submitted in camera and ex parte and shall be handled in

 5   accordance with the procedures set forth in 28 C.F.R. § 17 (Classified National Security

 6   Information and Access to Classified Information). Defendants and CISO Scooter Slade (see

 7   Dkt. 56) shall coordinate with the Tacoma Clerk’s Office to make the necessary arrangements

 8   (see 28 C.F.R. § 17.46(c)) to expediently ensure that Magistrate Judge J. Richard Creatura and

 9   appropriate staff may review the classified document and that after the report and

10   recommendation is issued, the classified document can be timely transferred to the Seattle

11   Clerk’s Office for review by District Judge Richard A. Jones and appropriate staff.

12          Dated this 15th day of May, 2020.

13

14

15                                                        A
                                                          J. Richard Creatura
16
                                                          United States Magistrate Judge
17

18

19

20

21

22

23

24

     ORDER GRANTING MOTION FOR IN CAMERA
     REVIEW OF CLASSIFIED DOCUMENT - 2
